FUR LA aah cecal Asana eae

   

United States Bankruptcy Court for the:

 

 

District of
Case number ( knawn): l 4 A ? § 6 c Chapter you are filing under: mg ers | Qo <> Rh t2
C} Chapter7 Hig ott i 4 aoe
CE Chapter 44 - a
Chapter 12 (OAR Re Ba
QY Chapter 13 C1 Check if this is an
amended filing

  

Official Form 101 | |
Voluntary Petition for Individuals Filing for Bankruptcy 427

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debfor 7 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in ail of the forms.

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. [f more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number -
(if Known). Answer every question, . ‘

 

 

Identify Yourself -

 

 

About Debtor 1: About Debtor 2 {Spouse Only in a Joint Case)i. -

i

4. Your full name

Write the name that is on you
government-issued picture

 

 

 

 

 

 

identification (for example, First name i
your driver's license or / ;

- passport). Middle name f / t
Bring your picture - _ : : L cL .
identification to your meeting Lastinam : / .
with the trustee. .

Sutfix (Sr., dz, Hy, Il)

 

 

559 SS Fen eT EE

 

2. All other names you c
have used in the last 8 First name "J — / a . First name
Al

years ZV , {
~ Include your married ar Middle name ! Middle name f
maiden names. — L. Ai On om — _F /\

“om WY kn , Last name / Lf ( KR)

First name “T TO First nde / fF

 

 

 

 

Ce.
Middle name — Middle name
C t _
Last name f

, Case # : 19-27908-13I+
[eors : 3 =o Debtor.: JOSEPHINE ELIZABETH EVANS

; . " — Chapter: 13I+
3. Only the last 4 digits of % > wai natin ee
your Social Security XXX XK Filed : September 19, 2019 15:12:28
OR :
i!

 

 

number or federal deputy LINDA G. MARTIN
individual Taxpayer eceipt: 428341
Identification number Amount ; $80.00

(ITIN) ceo _ RELIEF ORDERED —i(i‘ C;C*~*™*

 

 

 

 

 

Clerk, U.S. Bankruptcy Court
Official Form 101 Voluntary Petition for individu: District Of New Jersey
 

Debter 1

 

4. Any business names
- and Employer.

Identification Numbers
{EIN) you have used in

the last 8 years

Include trade names and
doing business as names

Lo, EEE SLT TR

 

Case number (if krawn),

 

 

 

eon RT

“About Debtor 1:

 
 
  

/o not used any business names or EINs.

Business name

About Debtor 2 (Spouse Only in a Joint Case):
(2 t have not used any business names or EINs.

Business name {

 

Business TW

Business nayhe

 

 

 

 

 

Ej
rr EN” "7.
5. Where you live Re) Hay If Debtor 2 lives ata different address:
Cad “~Streat Number Street

 

 

 

y 2|P Code

)
3D)

L
JO

city eee State

ZIP Code

 

 

If your maiting address is different from the one
above, fill itin here, Note that the court will send
any notices to you at this mailing address.

 

 

 

County

If Debtor 2's mailing address is different from
yours, fill it in here, Note that the court will send
any notices to this maiting address.

 

Street

 

 

 

6. Why you are choosing
this district to file for
bankruptcy

Number Street | Number VU
AA.
Jt C ro I
UV State ZIP Code City State ZIP Code
Check one:

Check one:
Gog the jast 180 days before filing this petition,
ava lived In this district longer than in any

other district.

(3 t have another reason. Explain.
(See 28 U.S.C. § 1408.}

 

 

 

 

CU over the last 180 days before filing this petition,
| have lived In this district longer than in any
other district.

(1 | have another reason. Explain.
See 7p 8.)

 

 

eZ

 

 

Official Form £04

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
   

 

> f 4) h Case number (if known}

= The

ro Teil the Court About Your Bankruptcy Case

The chapter of the Cheek one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing

Debtor 1

 

 

ot
Bankruptey.Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file
under C) Chapter 7

Ci Chapter 11
€) Chapter 12

\spcuaptr 13

 

8, How you will pay the fee (11 will pay the entire fee when | file my petition. Please check with the clerk's office in your.
local court for more details about haw you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. [f your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check

, with a pre-printed address. ,
| need to pay the fee in installments. If you choose this option, sign and attach the
tation for individuals to Pay The Filing Fee in installments (Official Form 103A).

CI I request that my fee be waived (You may request this option only if you are filing for. Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your Income is
less than 150% of the official poverty line that applies fo your family size and you are unable to
: , pay the fee in installments). If you choose this option, you must fll out the Application fo Have the
. Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

 

 
 
  
  

lave you filed for O No

Aankruptey within the :
” last 8 years? Yes, District When +" Case number
MM f DD /YYYY ‘

 

+

 

 

 

 

 

 

 

 

 

District When Case number
MM DD/YYYY
oe District When Case number : ,
MM/ DDJYYYY :
{ se . :
10. Are any bankruptcy Shine
cases pending or being
filed by a spouse who is Ci Yes. Debtor Relalionshiptoyou
not filing this case with District When Case number, if known,
you, or by a business MM /DD IYYYY
partner, or by an !
affiliate?
Debtor : Relationship to you
District When Case number, if known “]
MM / DB EYYYY BO
‘41. Do you rent your C3No. Go to line #2.
: residence? Saves, Has your landlord obtained an eviction judgment against you?

C) No. Go to line 42. ;
’ Vas. Fill out (nifal Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition. .

Official Form #01 Voluntary Petition for Individuals Fifing for Bankruptcy page 3
Debtor 1

 

Case number (if knows)

| Pait 32, Report About Any Businesses You Own as a Sole Proprietor
¢

Are you a sole proprietor Neos to Part 4.

12.

13.
' . Chapter 11 of the

of any full- or part-time
business?

A sole proprietorship is 4
business you operate as an
individuat, and is nota
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

Are you filing under

- Bankruptcy Code and

Core ro

 

44.

are you a small business

debtor?
For a definition of smaff

business debtor, see
17.U.S,.G. § 101(51B).

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Ordo you own any
property that needs
immediate attention?
For example, do-you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 104

most recent balance sheet, statement of operations, cashflow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 41 U.S.C. § £116(1}(B).

Cl Yes. Name and location of business

i)

Name of business, if any |

Numb Sige 7 |

OL:

 

 

State ZIP Code

City
Check the appropriate box to describe your business:
(3 Health Care Business {as defined in 11 U.S.C. § 101(27A)}
CI Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
CI) Stockbroker (as defined in 14 U.S.C. § 104(S3A})
C] Commodity Broker (as defined in 14 U.S.C. § 101(6))
LL None of the above

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it :
can set appropriate deadiines. If you indicate that you are a smalt business debtor, you must attach your 7

{ am not filing undar Chapter 11.

LJ No. {am filing under Chapter 14, but fam NOT a small business debtor according to the definition in
the Bankruptey Code.

(I Yes. i am filing under Chapter 14 and iam a small business debtor according to the definition in the

Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

Ol yes. Whatis the hazard?

[A
ai

If immediate attention is needed, why is it needed?

 

 

la
ILA po!

ee |
City . State ZIP Code i

Where is the property?

 

Number

 

Voluntary Petition for Individuals Filing for Bankruptcy page 4
hank

Last Name

|

teats Pag Explain Your Efforts to Receive a Briefing About Credit Counseling

  
  

i the court whether About Debtor 1:

du have received a
briefing about credit
counseling. ‘

You must check one:

OO) I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I teceived a
certificate of completion.

The faw requires that you
receive a briefing about credit

Case number (known,

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

CI [ received a briefing from an approved credit
counseling agency Within the 180 days before |
filed this bankrupt¢y petition, and | recelved a

 

counseling before you file for
bankriiptey. You must
truthfully check one of the’
following choices. If you

  
 

Attach a copy of the certificate and the payment
_if any, that you developed with the agency.

| received a briefing from an approved credit

 
  

from-an approved credit

cannot do so, you are not ‘ unseling agency within the 180 days before !
eligible to file. fifsd this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

  

if you file anyway, the court
can dismiss your case, you
will] lose whatever filing fee
you paid, and your creditors
can begin collection activities

; C1 t certify that | asked for credit counseling
again.

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable te obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days,

(C) | am not required to recetve a briefing about
credit counseling because of:

C) incapacity. {| have a mental illness or a mental
deficlency that makes me
incapable of realizing or making
rational decisions about finances.

(3 Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do so.

OO Active duty. | am currently on active military
duty in a military combat zone,

If you belleve you are not required fo receive a
briefing about credit counseling, you must file a
motion for walver of credit counseling with the court.

Officlat Form 104

Voluntary Petition for Individuals Filing for Bankruptcy _

within the 180 days before |

 
 
 
  
   
 
   
  
 
  
 
    
   
  
  
  
  
 
 
 

certificate of completion. i
14 days after yot file this bankruptcy petition,
ST fite a copy of ie certificate and payment |

CI | certify that Masked far credit counseling
services from atkapproved agency, but was
‘ unable to obtain titase servikes duringthe7
days after! made myyequest| and exigent.
circurastances merit a 30-dayjfemporary waiver. ,
of the requirement. /

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining i
what efforts you made to obtairythe briefing, why i
you were unable fo obtain It befpre you filed for
bankruptcy, and what exigent fecumstances

required you to file this case.

Your case may be dismissef ifthe courtis - i
dissatisfied with your reasghg for not receiving a
briefing before you filed for Yankruptcy.

If the court is satisfied with/your reasons, you must
still receive a briefing within 30 days after you file. ©
You must file a certifigajé from the approved
agency, along with a/g4py of the payment plan you
developed, if any. {f/yOu do not do so, your case
may be dismissed
Any extension ofAhé 30-day deadline is granted
only for cause afdjis timlted to a maximum of 16
days. ; :

* Diam not required
credit counseling

o receive a briefing about
because of: ‘

C1 incapacity. [have a mental illness or a mental '

C1 Disability.

reasonably tried fé-do.g0,__

C2 Active duty. 1am currently on active military
duty in a military combat zone.”

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion fer waiver of credit counseling with the court.

 

page 5
Debtor 1

 

Case number (known)

 

 

(

Are you filing under
Chapter 77

17.

Do you estimate that after
any exempt property is

16a. Are your debts primarily consumer debfs? Consumer debis are defined in 11US.G, § 101(8)
as “Ingurred by an lndividual primarily for a personal, family, or household purpose.”

No. Go to line 16b.
Yes, Go te line 17.

18b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

    
 

C1 No. Go to line 166.
es. Go to line 17.

160. PEE APS Kent pepe

 

She pam not filing under Chapter 7. Go to line 18,

() Yes. i am filing under Chapter 7. Do you estimate that after any exempt properly is excluded and
administrative expenses are paid that funds wilt be available to distelbute ta unsecured creditors?

 

excluded and Ol Ne

administrative expenses

are paid that funds will be L) Yes

avallable for distribution

to unsécured creditors? ~ ‘

18. How many creditors do C) 1,000-5,000 C2 25,001-50,000

i you estimate that you CL) 50-99 QD) 5,001-10,000 C) 50,004-100,000

owe? Cl 460-199 C) 10,001-25,000 C3 More than £00,000

(] 200-998

 

. #9, How much do you
estimate your assets fo
be worth?

c

“Be 350,000

‘99. How much do you
- estimate your liabilities
to be?

- For you

Sign Below

 

I ac

Official Form 101

‘i0-550,000

(23 $500,000,001-$1 billion

C1 $1,000,000,001-$10 bition
CL) $10,000,000,001-$50 billion
C) More than $50 billion’

Cd $4,000,001-$10 million

©] $10,000,001-$60 million

EY $50,000,001-$100 million

C) $100,000,004-§500 million

Cl $50,001-$100,000
C) $100,007-$500,000°
C) $500,001-$4 malltion

CJ $50,001-$100,000
CI $400,001-3500,000

(2 $1,000,001-$10 million

C2 $10,000,004-$50 million
C] $50,000,001-§400 mitiion
OC) $100,000,001-$500 million

2) $500;000;001-$1 bitlion

EL} $14,000,000,004-$10 billion
C1 $10,000,000,001-$50 billion
O) More than $50 billion

 

(J $500,001-$1 million

| have examined thls petition, and | declare under penalty of perjury that the information provided Is true and
correct. :

If | have chosen te file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, cl 1,12, or 43

of title 11, Unlted States Code. | understand the rellef avaifable under each chapter, and i choose to proceed’

under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help mie fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b). :

| request reflef in accordance with the chapter of fitle 11, United States Code, specified In this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
case can result In fines up to $250,000, or imprisonment for up to 20 years, or both.

 
   

 

with g
18 1344, 1519, and 357T. . ;
x Ly a
Siddates of DBRtor (XY -
Executed on :
MM / DD SYYYY

 

 

eroTees

Voluntary Petition for Individuals Filing for Bankruptcy page 6
Debfor 1 Case number tf known)

 

 

 

era SoS RCTS Orr c hetero vwarrrd

SES DIS gt nye em ey Sects oe EES

F tt if I, the attorney for the debfor(s) named in this petition, dectare that | have Informed the debtor(s) about eligibility
oryour attorney, 1 you are 44 proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

 

 

 

rep resented by one available under each chapter for which the person Is eligible. | also certify that | have delivered to the debtor{s)
ot : the notice required by 11 U.S.C. § 342(b) and, In a case in which § 707(b)(4)(D) applies, certify that | have no
* Ifyou aré not represented knowledge after an inquiry that the information in the schedules filed with the petition is Incorrect.
by an attorney, you do not
need to file this page. x
Date
Signature of Attorney for Debtor MM / DD /YYYY :

 

Printed name

 

Firm name

 

Number Street oe 4

 

 

 

 

City Stale ZIP Code .
i
Boy Contact phone Emall address
Bar number State

  

 

Pippa od Sa See oer dos ee a ee ee ee ee PSS pee Sern se
piven anal Sarbeheee eet lee de ESE

      

 

Official Form 104 Voluntary Petition for individuals Filing for Bankruptey page 7
 
 

 

4

"
Middte blame ' Cast Name

>

 

 

 

Case number tf known), .

Debtor 1

ieee SEES Senge ESE qe aE

ea

    

 

For you if you are filing this The law allows you, a6 an individual, to represent yourself in bankruptcy court, but you
; bankruptcy without an should understand that many people find it extremely difficult to represent
; attorney themselves successfully. Because bankruptcy has tong-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by . .
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

’ need to file this page. technical, and a mistake or inactlon may affect your rights. For example, your case may be
: dismissed because you did not tile a required document, pay a fee on time, attend a meeting of,
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firrn if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the

court. Even If you plan to pay a particular debt outside of your bankruptcy, you must list that debt

in your schedules. if you do not list a debt, the debt may not be discharged. if you do nat fist

property or properly claim iL as exempt, you may not be able to keep the property. The judge can

: . also deny you 4 discharge of all your debts if you do something dishonest in your bankruptcy
case, stich as destroying or hiding property, falsifying records, Of lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Gs ; Are you aware that filing for bankruptcy is a serious action with long-term financial and legal °
ca - St consequences? . :

(1 No

Oe.
Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate of incomplete, you could be fined or imprisoned?

. QO No
\ ves |
{ Did you pay or agree fo pay someone who is not an attorney to help you filj out your bankruptcy forms? ,
. No. o

C Yes. Name of Person _ .
Attach Bankruptcy Peiifion Preparer's Notice, Declaration, and Signature (Official Form 419}.

By signing here, | acknowledge that | understand the risks involved In filing without an attorney. |
have regcLand understood this notice, and | am aware that filing a pankruptcy Case without an
cause me fo lose my rights or property if | do not properly handle the case.

   
    
   
   
  
  
    

 

Signature of Debtor 2:

Date

MM? DD FYYYY

Contact phone

Ema address

a

 

Official Form 104--. Voluntary Petition for Individuals Filing for Bankruptcy page &

STE HIS ED TSE SEERA TSS

L
1

i
\
I
t
|
i
i

Cell phone :
LIST OF CREDITORS

 

Under Federal Bankruptcy Rule 1007, you must include with your petition a list containing the
name and address of each entity included or to be included on Schedules D, B/F, G and H. ‘You may use

the space below to list these parties and their addresses. (Add additional pages if necessary.)

 

 

lale
SAO
